Citation Nr: 0737630	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-05 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1965 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is not relevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 


FINDINGS OF FACT

1. In a rating decision in January 1985, the RO denied the 
veteran's claim of service connection for tinnitus; after he 
was notified of the adverse determination and of his 
procedural and appellate rights, he did not timely file an 
appeal of the adverse determination. 

2. The additional evidence presented since the rating 
decision in January 1985, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim. 

3. Tinnitus is not shown by the competent evidence to be the 
result of service.


CONCLUSIONS OF LAW

1. Evidence received since the rating decision in January 
1985 by the RO, denying the claim of service connection for 
tinnitus, is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by a letter 
dated in April 2003.  The notice included the type of 
evidence needed to reopen the claim of service connection, 
that is, evidence of a new factual basis.  The notice also 
included the type of evidence needed to substantiate the 
underlying claim of service connection, namely, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was asked to submit evidence, which would 
include evidence in his possession that pertained to the 
claim.  The notice included the provision for the effective 
date.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); Kent v. Nicholson, 20 Vet.App. 1 
(2006) (elements of a new and material evidence claim); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for degree of disability).

To the extent that the VCAA notice did not include the degree 
of disability, as the claim is denied no disability rating 
can be awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the content error as to degree of disability assignable.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a VA 
examination.  As the veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural and Factual Background

The record shows that by a January 1985 decision, the RO 
denied the veteran's initial claim of service connection for 
tinnitus.  The RO found that the record did not show that the 
veteran suffered from tinnitus.  After the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the rating decision 
and the rating decision became final.  38 C.F.R. § 3.104.

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in January 1985 is summarized 
as follows:  

The service personnel records.

The service medical records, which contain no complaint, 
finding, or history of tinnitus.  

A VA audiological examination report dated in July 1976, 
which evaluated the veteran's hearing as normal.

The veteran submitted the current application to reopen the 
claim for VA benefits in April 2003.  The claim may be 
reopened only if new and material evidence is presented.  

Under 38 C.F.R. § 3.156(a), evidence is considered new if it 
was not of record at the time of the last final disallowance 
of the claim.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Finally, new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The Additional Evidence and Analysis

The additional evidence consists of the following documents: 

Statements from the veteran describing the circumstances 
under which he was exposed to excessive noise from combat 
during service.  

Statements from servicemen who served with the veteran, 
describing the veteran's involvement in combat during 
service.  

A March 1987 clinical report that shows a diagnosis of 
tinnitus, probably noise induced.  

A VA examination report dated in October 1988, which recorded 
the veteran's complaints of tinnitus since service in 
Vietnam.  

A November 2003 private medical audiogram evaluation report.  

A VA examination report, dated in November 2004, which 
recorded a diagnosis of tinnitus, and included the examiner's 
opinion as to the etiology of that diagnosis.  

An April 1998 correction to the veteran's DD 214, along with 
award letters from the Department of the Navy to the veteran, 
wherein it was determined that the veteran's service entitled 
him to a Purple Heart with 1 Gold Star and a Combat Action 
Ribbon among other awards. 

The Board finds that the evidence submitted since January 
1985, particularly the report of the November 2004 VA 
examination which establishes that the veteran does have 
tinnitus, is new and material because it has not been 
submitted to VA before and it relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  Accordingly, the claim is reopened.  38 U.S.C.A. § 
5108. 

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).



Analysis

The veteran contends that he suffers from tinnitus that is 
the result of acoustic trauma sustained in combat during 
service in Vietnam.

On the basis of the service medical records, tinnitus was not 
affirmatively shown to be present during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

And although the service medical records do not document 
tinnitus, the veteran served in combat and his exposure to 
acoustic trauma is consistent with the circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. 
§ 1154(b).  

Under 38 U.S.C.A. § 1154(b), notwithstanding the fact that 
there is no official record of a particular injury, there is 
a presumption that a particular injury, which in this case is 
exposure to acoustic trauma, occurred in service.  The 
presumption does not extend to the question of either current 
disability or a nexus to service.  That is, even assuming 
combat status, the veteran must provide competent evidence of 
a current tinnitus and a relationship between tinnitus and 
acoustic trauma during service. Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).

On the question of current tinnitus, VA records document 
tinnitus since March 1987.  

The only remaining question is whether the current tinnitus 
is related to service.  This can be shown by either 
continuity of symptomatology under 38 C.F.R. § 3.303(b) or by 
diagnosis after service, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service under 38 C.F.R. § 3.303(d). 

As service medical records lack the documentation of the 
combination of manifestations sufficient to identify a 
tinnitus and sufficient observation to establish chronicity 
during service, and as chronicity in service is not 
adequately supported by the service medical records, then a 
showing of continuity of symptomatology after service is 
required to support the claim.

After service, tinnitus was first documented in 1987, when 
the veteran complained of a loud ringing in his ears and he 
gave a history of exposure to loud noise in Vietnam, and the 
impression was tinnitus secondary to probably noise induced 
trauma.  The absence of documented complaints of tinnitus 
from 1976 to 1987 is persuasive evidence against continuity 
of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  And while the 
veteran has stated that he has had tinnitus since service, 
there are no documented complaints of tinnitus until 1987. 
The Board finds the absence of medical evidence of continuity 
of symptomatology outweighs the veteran's statements of 
continuity.

As for service connection based on the initial documentation 
of tinnitus after service under 38 C.F.R. § 3.303(d), on VA 
examination in November 2004, following a review of the 
claims file, an interview of the veteran, who asserted 
excessive noise exposure during service from combat, and 
audiological testing, the examiner reported that the 
veteran's hearing was evaluated as normal upon separation 
from service and tinnitus was first documented in 1987.  The 
examiner also noted noise exposure after service without the 
use of hearing protection.  The examiner then expressed the 
opinion that the veteran's tinnitus was less likely than not 
related to military noise exposure.  This evidence is 
uncontroverted and opposes the claim. 

The veteran himself asserts that tinnitus is related to 
service.  Although the veteran is competent to describe 
symptoms of tinnitus, he is not competent to offer an opinion 
as to medical causation on a question that is medical in 
nature, that is, a question which requires medical expertise 
by a person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  Therefore his statements that his current tinnitus 
is related to service is not competent evidence as the 
veteran as a lay person is not qualified through education, 
training, or experience to offer an opinion that is not 
capable of lay observation.  

For these reasons, the veteran's statements as lay evidence 
are not competent evidence on the question of a medical 
causation and the lay evidence is excluded.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007). 

As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation and as there is no favorable competent evidence to 
support the claim, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).   .


ORDER

As new and material evidence has been presented, the claim of 
service connection for tinnitus is reopened.  To this extent 
only, the appeal is granted. 

On the merits, service connection for tinnitus is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


